Justice KIRSHBAUM
dissenting.
The majority holds that section 18 — 3— 203(2)(e), 8B C.R.S. (1986), requires trial courts to impose an enhanced sentence of incarceration under section 16-11-309, 8A C.R.S. (1986 and 1989 Supp.), whenever a first-time offender is convicted of second degree assault as defined in section 18-3-203(l)(b), 8B C.R.S. (1986). This conclusion contravenes legislative intent clearly expressed in relevant statutory language, departs from the rationale underlying prior decisions of this court and the Court of Appeals, overlooks pertinent legislative history and ignores certain fundamental principles of statutory construction. I therefore respectfully dissent.
The facts of this case are uncontrovert-ed. The People initially charged Terry in a separate count of an information containing other substantive offenses with a crime of violence, as required by section 16 — 11— 309(4), 8A C.R.S. (1986). The prosecution moved to dismiss the crime of violence count prior to the entry of judgment. The trial court granted the motion and subsequently found Terry guilty of assault in the second degree, as defined by section 18-3-203(l)(b). At sentencing, the prosecution argued that Terry, although a first-time offender, was not eligible for probation even though the crime of violence count had been dismissed. The trial court sentenced Terry to probation, concluding that in the absence of any request for the specific findings mandated by section 16 — 11— 309(5), it was not prohibited from imposing such sentence.
The majority concludes that section 18-3-203(2)(c) prohibits the trial court from granting probation to Terry. That section states as follows:
If a defendant is convicted of assault in the second degree pursuant to paragraph (b), (d), or (g) of subsection (1) of this section, the court shall sentence the defendant in accordance with the provisions of section 16-11-309, C.R.S.
§ 18 — 3—203(2)(c), 8B C.R.S. (1986).1 This statute states in plain and unambiguous language that sentencing for the crime of second degree assault shall be carried out pursuant to all the provisions of section 16-11-309. There is no need to resort to other rules of statutory construction for an understanding of this clear legislative direction.
Section 16-11-309, adopted initially in 1976, establishes mandatory initial enhanced sentencing of incarceration for persons convicted of a crime of violence.2 Its pertinent provisions, as applicable to Terry, state as follows:
Mandatory sentences for violent crimes. (l)(a) Except as provided in paragraph (b) of this subsection (1), any person convicted of a crime of violence shall be sentenced pursuant to section 18-1-105(9), C.R.S., to a term of incarcer*380ation greater than the maximum in the presumptive range, but not more than twice the maximum term, provided for such offense in section 18-l-105(l)(a), C.R.S., without suspension_
[[Image here]]
(2)(a)(I) “Crime of violence” means a crime in which the defendant used, or possessed and threatened the use of, a deadly weapon during the commission or attempted commission of any crime committed against an elderly or handicapped person or a crime of murder, first or second degree assault....
[[Image here]]
(4) In any case in which the accused is charged with a crime of violence as defined in subsection (2)(a)(I) of this section, the indictment or information shall so allege in a separate count, even though the use or threatened use of such deadly weapon or infliction of such serious bodily injury or death is not an essential element of the crime charged.
(5) The jury, or the court if no jury trial is had, in any case as provided in subsection (4) of this section shall make a specific finding as to whether the accused did or did not use, or possessed and threatened to use, a deadly weapon during the commission of such crime or whether such serious bodily injury or death was caused by the accused. If the jury or court finds that the accused used, or possessed and threatened the use of, such deadly weapon or that such injury or death was caused by the accused, the penalty provisions of this section shall be applicable....
§ 16-11-309, 8A C.R.S. (1986). As the majority recognizes, at 376, it is our duty to construe separate sections of a comprehensive statutory scheme together, as a whole, and give full effect to each such section. § 2 — 4—201(l)(b), 1B C.R.S. (1980); People v. Guenther, 740 P.2d 971 (Colo.1987). Only in this way can we faithfully fulfill our constitutional function of effectuating expressed legislative intent. People v. District Court, 713 P.2d 918, 921 (Colo.1986). However, the majority concludes that the language of subsections 16-11-309(4) and (5), though never repealed, no longer has meaning and therefore need not be construed. I believe that section 18-3-203(2)(c) and subsections 16-11-309(4) and (5), when construed together, establish a clear and consistent legislative intent to encourage enhanced punishment for crimes such as second degree assault while authorizing prosecutors and trial courts to consider whether in some circumstances a first-time perpetrator of a crime of violence might be eligible for probation. This conclusion is not compelled, of course, if the mandatory procedural provisions of subsections 16-11-309(4) and (5) need not be considered.
The provisions of subsections 16-11-309(4) and (5) serve several important functions. This court and the Court of Appeals have recognized that these procedural provisions are mandatory and that failure to follow them constitutes error. People v. Russo, 713 P.2d 356 (Colo.1986); see People v. Grable, 43 Colo.App. 518, 519, 611 P.2d 588, 589 (1979), cert. denied (1980). While section 16-11-309 does not itself constitute a substantive offense, People v. Eggers, 196 Colo. 349, 585 P.2d 284 (1978), notice that the enhanced sanctions established by that statute will be invoked in a particular case may be essential to allay constitutional due process concerns. See People v. Montoya, 736 P.2d 1208 (Colo.1987); People v. Eggers. While other forms of notice might suffice, the General Assembly adopted subsections 16-11-309(4) and (5) as the method for invoking the enhanced sentencing provisions of section 16-11-309. The majority ignores this legislative directive by concluding that subsections 16-11-309(4) and (5) have no meaning.
The requirement that the prosecution allege and prove the commission of a crime of violence before the enhanced sentencing provisions of section 16-11-309 may be imposed also reflects careful legislative attention to the fact that in some circumstances a person who commits a crime that appears to meet the definition of “crime of violence” does not, in fact, satisfy that definition. For example, the mere possession of a weapon by a person convicted of assault with a deadly weapon does not invariably *381satisfy the requirement of section 16-11-309 that the person use or threaten to use such weapon during the commission of the crime. See People v. Badhawk, 761 P.2d 753 (Colo.1988). Only by requiring separate specific findings that the definition of “crime of violence” has been satisfied, as the General Assembly has done in section 16-11-309(5), can such difficulty be eliminated.
In sum, I conclude that all of the language of all these statutory provisions demonstrates a careful, coherent legislative scheme to encourage severe and certain punishment for perpetrators of certain specified crimes while recognizing that in some circumstances prosecutors and trial courts may consider probation as an appropriate sentencing alternative. Surely we do not denigrate the General Assembly’s determination that perpetrators of violent crimes should in general receive enhanced sentences of incarceration by carrying out the General Assembly’s complementary conclusion that in isolated cases probation might constitute an appropriate sanction.
The majority finds support for its conclusion from isolated comments found in the extensive legislative history respecting the 1986 amendments to section 18-3-203. Legislative history should be consulted only when legislative intent cannot be gleaned from the language of the statute as adopted by the General Assembly. Kern v. Gebhardt, 746 P.2d 1340 (Colo.1987); Charmes v. Lobato, 743 P.2d 27 (Colo.1987). As previously indicated, the legislative intent underlying these two statutes is clearly discernible from the statutes themselves. Assuming, however, that resort to legislative history is warranted in this case, review of the extensive records of relevant hearings and debates surrounding the adoption of the 1986 amendments to section 18-3-203 and the adoption of section 16-11-309 in 1976 compels a very different conclusion with respect to the intent of the General Assembly than that reached by the majority.
The majority suggests that the amendments adopted in 1986 were intended to “change the law regarding sentencing ... specifically, to mandate a more severe sentence as provided in section 16-11-309.” At 377. The recorded proceedings certainly establish that the General Assembly intended to create more severe sanctions for persons convicted of having committed violent crimes. However, the record is also clear that the General Assembly did not intend to alter the basic structure of section 16-11-309. The majority apparently means that it discerns a legislative intent to create enhanced sentencing as provided in section 16-11-309 except for subsections 16-11-309(4) and (5). Had the General Assembly in 1986 wished to repeal the mandatory procedural provisions of subsections 16-11-309(4) and (5), it surely would have done so. It did not. Rather, as will be noted, it in fact reaffirmed its decision in 1976 to authorize trial courts and prosecutors to consider probation as a sentencing alternative for certain perpetrators of violent crimes.
As the majority acknowledges, the primary purpose of the 1986 amendments to section 18-3-203, 8B C.R.S. (1986), was to clarify the language of specific statutes defining substantive offenses because of concern by district attorneys over the potential effect of the decision of the Court of the Appeals in People v. Montoya, 709 P.2d 58 (Colo.App.1985), rev’d, 736 P.2d 1208 (Colo.1987).3 Representative Don Mielke, one of the thirty-seven sponsors of H.B. 1008, testified before the House Judiciary Committee in support of the bill that the proposed amendments were designed to clean up the crime of violence statute and were not intended to add anything more to it.4 Hearing on H.B. 1008 Before the House Judiciary Committee, 55th Gen.Assem., 2d Reg.Sess., Jan. 14, 1986 (hearing tape 86-15). Other statements in the *382record of the proceedings concerning H.B. 1008 also establish that those favoring passage of the bill did not believe the proposed amendments would affect the basic framework of preexisting section 16-11-309.
In view of this equivocal testimony and in consideration of the fact that the legislative history surrounding the adoption of H.B. 1008 is voluminous, reliance on any isolated portion of that history should at best be viewed with caution. In the absence of some express indication that the proponents and supporters of H.B. 1008 intended to repeal the discretionary sentencing provisions incorporated by the General Assembly in subsections 16-11-309(4) and (5), I cannot read into a one-sentence comment by one sponsor of H.B. 1008 a legislative intent to repeal such prior legislation sub silentio.
There can be no doubt concerning the General Assembly’s intent to authorize discretionary sentencing to probation in section 16-11-309. That statute was adopted in 1976. During the debate concerning its complex and then novel provisions, as proposed in H.B. 1111, Representative Jerry Kopel, a sponsor of that bill, testified before the House Judiciary Committee that under section 16-11-309 “where there has been a violent crime committed and there is the presence of unusual and attenuated circumstances, the court might still grant probation.” Hearing on H.B. 1111 Before the Senate Judiciary Committee, 50th General Assembly, 2d Reg.Sess., March 25, 1976 (hearing tape 76-7A). Denver District Attorney Dale Tooley, a supporter of H.B. 1111, also testified that the new statute required alleging a crime of violence in a separate count and would provide certainty in sentencing without destroying the discretion of the court. Id. Thus the legislative history of section 16-11-309 reveals a clear legislative purpose to ensure that prosecutors and trial courts retained discretion to consider probation as a sentencing alternative for some perpetrators of violent crimes. Whatever arguments might be advanced concerning the merits of such a policy determination, the inclusion of this component in the basic violent crimes sentencing statute represents a deliberate policy choice which the General Assembly alone has the authority to make.
Finally, it must be observed that in concluding that the statutes in question are ambiguous the majority fails to accord adequate weight to the well-established rule of construction that when penal statutes are ambiguous they must be construed in a manner that favors the liberty interest of the defendant. People v. Saathoff, 790 P.2d 804 (Colo.1990); People v. Tenneson, 788 P.2d 786 (Colo.1990); People v. Newton, 764 P.2d 1182 (Colo.1982). Application of the rule of lenity here compels the conclusion that the comprehensive and interrelated sentencing scheme for perpetrators of statutorily defined crimes of violence embodied in sections 16-11-309 and 18-3-203 must be construed to preserve judicial discretion to sentence such defendants to probation. Such construction fully implements the legislative intent underlying these statutes.
The issue posed in this case is the difficult question of what sentencing scheme with regard to defendants who commit violent crimes is reflected in these two related statutes. In my view, the plain language of both acts clearly expresses a legislative intent to require imposition of lengthy sentences of incarceration on most perpetrators of violent crimes while preserving the discretionary authority of trial courts to sentence some such felons to probation.
Nothing in the lengthy legislative history surrounding the adoption of H.B. 1008 supports the conclusion that in amending section 18-3-203 the General Assembly intended to repudiate a sentencing policy adopted after extensive consideration ten years earlier. By concluding that subsections 16-11-309(4) and (5) no longer have any meaning, the majority opinion in effect repeals those provisions and introduces some constitutional tension into the application of the crime of violence statute.
In my view, the trial court was authorized by the sentencing scheme established by sections 18 — 3—203(2)(c) and 16-11-309 to sentence Terry to probation. I therefore *383respectfully dissent from the majority opinion.
I am authorized to say that Chief Justice QUINN and Justice MULLARKEY join in this dissent.

. This subsection was amended in 1988. Ch. 125, sec. 4, 1988 Colo.Sess.Laws 716, 717.


. Section 16-ll-309(l)(a), 8A C.R.S. (1986), also authorizes modification of any initial sentence of incarceration, including a subsequent sentence to a term of probation.


. This court disapproved that decision in People v. Haymaker, 716 P.2d 110, 118 (Colo.1986), and reversed it in People v. Montoya, 736 P.2d 1208 (Colo.1987).


. Representative Mielke also stated that the bill was a "rewrite of our present Colorado statute” and that “[w]e have in fact two crime of violence [statutes] there on the books.”